United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2525
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Ivan Jiminez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                           Submitted: January 12, 2015
                             Filed: March 17, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

     Ivan Jiminez pleaded guilty to conspiring to distribute more than 500 grams of
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1); (b)(1)(A)(viii); and 846.
At sentencing, the district court1 found that Jiminez was accountable for distributing
59.2 kilograms of a methamphetamine, resulting in an advisory guidelines sentencing
range of 292-365 months in prison. The government recommended a guidelines
range sentence. Jiminez requested a downward variance based primarily on his
medical diagnosis of recurring Hodgkin’s Lymphoma. The district court denied the
request and sentenced Jiminez to 292 months in prison. He appeals, arguing the court
abused its discretion by imposing a substantively unreasonable sentence. We affirm.

       In exercising sentencing discretion, the district court “shall consider” the
sentencing factors enumerated in 18 U.S.C. § 3553(a), which include “the
characteristics of the defendant.” § 3553(a)(1). At the sentencing hearing, Jiminez
told the district court that, after he was diagnosed with cancer in 2010, he participated
in the methamphetamine conspiracy to pay for expensive chemotherapy treatment in
this country. Defense counsel noted that Jiminez apparently had not received
chemotherapy treatment while in post-arrest custody and had lost eighty pounds
because he could not eat due to the pain in his throat. Acknowledging the seriousness
of Jiminez’s offense, counsel requested a sentence of fourteen years in prison.

      The district court advised that it had reviewed one hundred pages of medical
records in considering Jiminez’s cancer condition. The court noted there was no
showing the Bureau of Prisons would be unable to treat his condition, Jiminez had
been able to participate in the drug conspiracy despite the cancer, and his most recent
medical records indicated he was presently asymptomatic. Thus, the court could not
find he would suffer any more in than out of prison. Further noting this was “a
massive drug conspiracy” and Jiminez, an illegal alien, was a repeat drug offender,
the court denied the requested variance and sentenced Jiminez to 292 months in
prison, the bottom of his advisory guidelines range.


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                          -2-
       There was no abuse of the court’s substantial discretion. A sentence within the
guidelines range is presumed reasonable, and the court carefully considered the
§ 3553(a) factors, including Jiminez’s health condition. “The district court has wide
latitude to weigh the § 3553(a) factors in each case and assign some factors greater
weight than others in determining an appropriate sentence.” United States v.
Maxwell, 664 F.3d 240, 247 (8th Cir. 2011).

      We affirm the judgment of the district court.
                      ______________________________




                                         -3-